Title: Joseph E. McIlhenney to Thomas Jefferson, 17 September 1816
From: McIlhenney, Joseph E.
To: Jefferson, Thomas


          
            
              Dear Sir
              Winchester Septr 17th 1816
            
            Mr Peale of Philada called upon my brother, and told him, he had reacieved a letter from you, requesting him to procure a young man, who would be willing to settle in Charlottsville. He, as a particular friend of my brothers, advised him to communicate the circumstance to me; which he did in a letter of the 5th Instant. I immeadiately answer’d his letter, and requested him to inform Mr Peale, I would with pleasure except of the offer. He wrote me that mr Peale would inform you of my intended visit. He also advised me, (as a preliminary step) to address a fiew lines to you with a view of knowing wether you had return’d to Monticello; which place you had left (as he acquainted me) on a a journey. Mr Peale represents the place as a very good cituation for a Watch Maker.
            
              I am respectfully Yours &Ca—
              Jos E McIlhenney
            
          
          
            P.S. I shall remain in this place untill I reaceive an answer. I have bean been abcent from Phlada during the summer; and was on the point of returning when I reacd the above intelegance.
            
              J E McI—
            
          
        